UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
CLARENCE SMITH-BEY,                       )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )                  Civil Action No. 09-0702 (PLF)
                                          )
CCA/CTF, et al.,                          )
                                          )
             Defendants.                  )
__________________________________________)


                                              ORDER

                For the reasons given in the Opinion issued this same day, it is hereby

                ORDERED that [11] the motion to dismiss filed by defendants Corrections

Corporation of America, Desandra Peace, Ifeanyi Akas, Walter Fulton, and Shameka Bivens,

which has been partly converted into a motion for summary judgment, is GRANTED; it is

                FURTHER ORDERED that the plaintiff’s complaint is DISMISSED; and it is

                FURTHER ORDERED that all other pending motions are DENIED as moot. The

Clerk of the Court shall remove this case from the docket of the Court. This is a final appealable

order. See FED . R. APP . P. 4(a).

                SO ORDERED.


                                                      /s/____________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: March 29, 2010